J-A26019-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

MARYLAND CASUALTY COMPANY,                       IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

WARREN MCGRATH, NANCY ZIHALA-
MCGRATH, MARTIN BURRIDGE D/B/A
BURRIDGE TENT RENTALS AND MARTIN
BURRIDGE, INDIVIDUALLY,

                            Appellants                No. 355 MDA 2015


                Appeal from the Order Entered January 27, 2015
                in the Court of Common Pleas of Luzerne County
                       Civil Division at No.: 2013-CV-8099


BEFORE: FORD ELLIOTT, P.J.E., WECHT, J., and PLATT, J.*

MEMORANDUM BY PLATT, J.:                         FILED DECEMBER 18, 2015

        Appellants, Warren McGrath and his wife, Nancy Zihala-McGrath,

appeal from the order denying their motion for summary judgment against

Appellee, Maryland Casualty Company, and, in a related case, from the order

granting summary judgment in favor of Appellee. We affirm on the basis of

the trial court opinion.

        This is the second of two companion cases, which were listed

consecutively. The same parties are involved and the issues are similar. To

the extent possible, both of our decisions are identical.

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-A26019-15


       The trial court filed one opinion which applies to both cases.           (See

Trial Court Opinion, 1/27/15, at 1-10).          In its opinion, the trial court fully

and correctly sets forth the relevant facts and procedural history of this

case. Therefore, we have no reason to restate them at length here.

       For context and the convenience of the reader we note briefly that the

over-arching issue in both cases is the McGraths’ claim for coverage by

Maryland Casualty for their injuries from a motor vehicle accident involving

Martin Burridge, doing business as Burridge Tent Rental[s] (Burridge).             As

the name suggests, Burridge operated a seasonal rental business which

provided tents, tables and chairs for outdoor activities, which he transported

in his pick-up truck. Burridge’s business was insured under a commercial

general liability policy (CGL) issued by Appellee Maryland Casualty. 1

       On the day of the accident, Burridge’s load of tables and chairs

became unfastened from the tie-down straps and fell onto the roadway.

Warren McGrath was operating his motorcycle in the opposite direction when

he collided with a chair which had fallen off Burridge’s truck. His motorcycle

flipped, he was thrown, and he alleges he suffered multiple serious injuries.

       The McGraths filed a complaint against Burridge.           They argued inter

alia, that Burridge improperly secured the load, and transported it in a
____________________________________________


1
  The actual policy was apparently underwritten by Zurich North America
Small Business, an affiliate of Zurich Insurance Group Ltd., commonly known
as Zurich. Zurich is not a party to these appeals.




                                           -2-
J-A26019-15


negligent manner, failing to warn, and failing to remove the obstructions

from the roadway.

      Appellee Maryland Casualty maintained that it had no duty to defend

or indemnify Burridge against a claim for damages arising out of a motor

vehicle accident because all claims fell within the auto exclusion of Burridge’s

CGL policy. The auto exclusion is defined to include loading and unloading of

a vehicle.

      Maryland Casualty Company filed an amended complaint against the

McGraths and Burridge, seeking a declaratory judgment that it did not have

a duty to defend or indemnify Burridge for the liability alleged in the

McGraths’ complaint against Burridge.      Eventually, the parties cross-filed

motions for summary judgment.           The trial court entered declaratory

judgment in favor of Maryland Casualty. This appeal followed.

      The four overlapping questions raised in both of Appellants’ briefs are

identical:

            1. Whether genuine issues of material fact exist such that
      a grant of [s]ummary [j]udgment in favor of [Appellee] Maryland
      Casualty is inappropriate?

           2. Whether the allegations set forth in the underlying
      [a]mended [c]omplaint fell within the [a]uto [e]xclusion of the
      [Appellee] Maryland Casualty [p]olicy?

            3. Whether [Appellee] Maryland Casualty does not have a
      duty to defend or indemnify their insured Martin Burridge d/b/a
      Burridge Tent Rentals or [Appellee] Martin Burridge, individually?

            4. Whether the record supported the [trial c]ourt’s
      conclusions that [the a]uto [e]xclusion of the Maryland Casualty


                                     -3-
J-A26019-15


       [p]olicy is applicable based upon the facts of record and the
       reasonable expectations of the insured?

(Appellants’ Brief, at 5).2

       The McGraths argue from Burridge’s deposition that Burridge had a

reasonable expectation of coverage. On appeal they now maintain that the

representations of Maryland Casualty, Burridge’s expectation of coverage,

and the reasonableness of his expectation are issues of fact precluding

summary      judgment      (their   own    cross-motion   for   summary   judgment

notwithstanding). (See Appellants’ Brief, at 41). We disagree.

             Initially, we note our standard of review of a trial court’s
       decision in a declaratory judgment action is narrow. Because
       declaratory judgment actions arise in equity, we will set aside
       the judgment of the trial court only where it is not supported by
       adequate evidence. The test is not whether we would have
       reached the same result on the evidence presented, but whether
       the trial court’s conclusion can reasonably be drawn from the
       evidence.

Nationwide Mut. Ins. Co. v. Cummings, 652 A.2d 1338, 1340-41 (Pa.

Super. 1994), appeal denied, 659 A.2d 988 (Pa. 1995) (citations omitted).


             Summary judgment may be granted only where there is no
       genuine issue of material fact, and the moving party is entitled
       to judgment as a matter of law. Pa.R.C.P. 1035.2(1)[.] In
       making this assessment, we view the record in the light most
       favorable to the non-moving party, and all doubts as to the
       existence of a genuine issue of material fact must be resolved
       against the moving party. The scope of review of an order
       granting summary judgment is plenary. The standard of review
____________________________________________


2
  Burridge filed a joinder, pursuant to Pennsylvania Rule of Appellate
Procedure 2137, joining in all briefs filed by or on behalf of the McGraths.



                                           -4-
J-A26019-15


      provides we reverse the trial court’s order only where the court
      committed an error of law or clearly abused its discretion. To
      the extent the issues before us are questions of law, our
      standard of review is de novo; thus, we need not defer to the
      lower court’s determinations.

Belden & Blake Corp. v. Commonwealth, 969 A.2d 528, 531 (Pa. 2009)

(case citations and quotation marks omitted).

      [T]he interpretation of an insurance policy is a question of law
      for the Court. Having so stated, we note that “where . . . the
      language of [a] . . . contract [of insurance] is clear and
      unambiguous, a court is required to give effect to that
      language.”    Standard Venetian Blind Co. v. American
      Empire Ins. Co., 503 Pa. 300, 469 A.2d 563, 566 (1983).

Duffy v. Nationwide Ins. Co., 542 A.2d 144, 145 (Pa. Super. 1988) (one

citation omitted).

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the trial court we conclude

that there is no merit to the issues Appellants have raised on appeal. The

trial court opinion properly disposes of the questions presented. (See Trial

Court Order and Opinion, 1/27/15, at 6-10) (concluding: (1) no genuine

issues of material fact existed to preclude summary judgment; (2) the

allegations of the underlying complaint fell within the auto exclusion of the

policy; (3) Appellee Maryland Casualty does not have a duty to defend or

indemnify their insured Martin Burridge d/b/a Burridge Tent Rentals or

Martin Burridge, individually based on the plain meaning of the policy’s auto

exclusion; (4) the auto exclusion of the CGL policy also applies to Appellants’

allegations of failure to warn and failure to remove obstacles from the

                                     -5-
J-A26019-15


roadway; and (5) the reasonable expectations doctrine does not apply to

protect a commercial insured from the plain meaning of the exclusion in a

commercial general liability policy). Accordingly, we affirm on the basis of

the trial court’s opinion.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/18/2015




                                   -6-
                                                                                  Circulated 11/24/2015 06:04 PM
                                                                                  Circulated 11/24/2015       PM




MARYLAND CASUALTY COMPANY,                           :7   IN THE COURT OF COMMON PLEAS
                                                               OF LUZERNE COUNTY
                                     Plaintiff       :



                     vs.

WARREN MCGRATH, NANCY ZIHALA-
                                                                CIVIL ACTION -
                                                                                                 v
                                                                                                             G   ,O
MCGRATH, MARTIN BURRIDGE D /B /A
BURRIDGE TENT RENTALS AND
MARTIN BURRIDGE, INDIVIDUALLY,
                                                                                                     -o          cv
                                                                                                       c3
                                                                                                                 ~c
                                                                                                                 -
                                                                                                        ..
                                Defendants                        No. 2013 -CV-8099
                                                                                                         w
                                                 ,




                                      OPINION

       This matter comes before the Court on the Motion for Summary

Judgment, filed by Defendants Warren McGrath and Nancy Zihala- McGrath to

the Amended Complaint on March 21, 2014 and the Cross -Motion for Summary

Judgment, filed by Plaintiff Maryland Casualty Company on April 21, 2014.

Supporting briefs, responses /opposing briefs have been filed by the parties to the

aforesaid motions. Oral argument on the aforesaid motions having been

conducted on August 20, 2014, this opinion follows.

                                Procedural History

       Nlaintiff commenced the above- refetented action on or about July 8, 2013

by filing a Praecipe for Writ of Summons against Defendants. A Complaint was

filed on August 20, 2013 and an Amended Complaint was filed on February 24,

2014. On March 3, 2014 and March 17, 2014, respectively, Defendants filed

Answers with New Matter to aforesaid Amended Complaint. The above -recited

procedural history demonstrates that the relevant pleadings are closed and /or

that the time for filing a response to the last filed pleading has expired, and
                                                     wain! iiii7 iii k LEN- iiiim
                                                     m1ÌÌ I -wi ìi- 7-i i ü is üßí

                                                                    Filing ID: 2006846
                                                                                         iiii   i
                                                                                              railii
                                                                                                    ¡i
                                                                                                    üi


                                                               2013- 08099 -0059 Opinion
                                                               Luzerne County Civil Records
                                                                  1/27/2015 11:45:13 AM
                                                                              Circulated
                                                                              Circulated 11/24/2015
                                                                                         11/24/2015 06:04 PM
                                                                                                          PM




 therefore that the Cross Motions for Summary Judgment are timely filed and

 pursued under Pa.R.C.P. 1035.2.

              Procedures Governing Motions for Summary Judgment

          Under Pa.R.C.P. 1035.2:

                        After the relevant pleadings are closed, but within such time
                 as not to unreasonably delay trial, a party may move for summary
                judgment in whole or in part as a matter of law
                        (1) whenever there is no genuine issue of any material fact
                as to a necessary element of the cause of action or defense which
                could be established by additional discovery or expert report, or
                        (2) if, after the completion of discovery relevant to the
                motion, including the production of expert reports, an adverse party
                who will bear the burden of proof at trial has failed to produce
                evidence of facts essential to the cause of action or defense which
                in a jury trial would require the issues to be submitted to a jury.

         Hence, a motion for summary judgment is based upon an evidentiary

record which entitles the moving party to judgment as a matter of law, and which

is one   of two types: (1) the record shows the material facts are undisputed, and

hence no issue exists to be submitted to a jury, or (2) the record contains

insufficient evidence of facts to make out       a   prima facie cause of action or

defense, and hence there is no issue to submit to a jury. In the latter instance,

the motion for summary judgment is made by a party whn rine_c not have the

burden of proof at trial and who does not have access to the evidence to make a

record, which affirmatively supports the motion.

         The burden of responding to   a   motion for summary judgment is set forth in

Pa.R.C.P. 1035.3:

                       (a) The adverse party may riot rest upon the mere
               allegations or denials of the pleadings but must file a response
               within thirty days after service of the motion identifying

                                             2
                                                                               Circulated 11/24/2015 06:04 PM
                                                                               Circulated 11/24/2015       PM




                             (1) one or more issues of fact arising from the evidence in
                    the record controverting the evidence cited in support of the motion
                    or from a challenge to the credibility of one or more witnesses
                    testifying in support of the motion, or
                             (2) evidence in the record establishing the facts essential to
                    the cause of action or defense, which the motion cites as not
                    having been produced.

         In   responding to a motion for summary judgment, an adverse party under

Pa.R.C.P. 1035.2(b) "may supplement the record or set forth the reasons why

the party cannot present evidence essential to justify opposition to the motion

and any action proposed to be taken by the party to present such evidence." In

resolving     a   motion for summary judgment, the court under Pa.R.C.P. 1035.2(c)

"may rule upon the motion for judgment or permit affidavits to be obtained,

depositions to be taken or other discovery to be had or make such order as is

just."

         Finally, under Pa.R.C.P. 1035.3(d), the court is permitted to enter

summary judgment against           a   party who does not: respond.

                       Resolution of Motion for Summary Judgment

         The issue in the instant matter is whether under the relevant Maryland

Casualty Company commercial general liability insurance policy, wl                wa5

issued to Martin Burridge DBA Burridge Tent Rentals ( "Insured "), Maryland

Casualty has       a   duty to defend or indemnify the Insured in the underlying action

filed against the Insured by Warrant McGrath and Nancy Zihala McGrath

( "McGrath ")     to Luzerne County Docket Number 10269 of 2012. Specifically, the

question before this Court is whether the underlying action only alleges bodily

injury arising out of the ownership, maintenance and /or use of        a   motor vehicle.
                                                                          Circulated
                                                                          Circulated 11/24/2015
                                                                                     11/24/2015 06:04 PM
                                                                                                      PM




 From a review of the policy at issue and the relevant precedent, the Court finds

 the underlying action so alleges and as a result, Maryland Casualty does not

 have a duty to defend or indemnify in this case for the reasons discussed herein.

         Although the factual and procedural history is well known to the parties, a

 brief summary of the facts remains necessary.     C)n   August 17, 2011, Defendant

 Warren McGrath was riding his motorcycle on Hillside Road in Jackson

 Township, Pennsylvania. At the same time and place, Defendant Martin

 Burridge, in the course and scope of his agency and /or employment with

 Defendant Burridge Tent Rentals, in the opposite lane of travel of Defendant

Warren McGrath, was transporting at least 70 folding chairs and 10 folding tables

in the back of his pickup   truck as part of the business of Defendant Burridge Tent

Rentals. The folding tables were set upright on the left side of the truck bed.

Defendant Martin Burridge had stacked the chairs in two horizontal piles of 35

chairs each on the right side of the truck bed, positioning one stack in front of the

other.

         Defendant Burridge secured this load of chairs and tables by using 2 nylon

ratchet -type tie -Uuwi straps rooked tu tl
                      r        1              i           p      truci.

process of transporting the load of chairs and tables to a customer, the road

curved to the right and the load of chairs and tables became loose, shifted to the

left, and fell from the bed of the pickup truck into the roadway directly into the

path of Defendant Warren McGrath, who was traveling in the opposite direction.

Defendant Warren McGrath attempted to swerve to avoid the chairs, but the rear



                                          4
                                                                                    Circulated
                                                                                    Circulated 11/24/2015
                                                                                               11/24/2015 06:04 PM
                                                                                                                PM




  tire of his motorcycle hit a chair in the roadway and his motorcycle flipped. He

 was thrown from the motorcycle and suffered injuries.

         At the time Defendant Warren McGrath was injured, Martin Burridge DBA

 Burridge Tent Rentals ( "Insured ") was insured by a Maryland Casualty

 commercial general liability insurance policy ( "Policy ").1 In relevant part, the

 Policy provided:

         SECTION          I   - COVERAGES
         COVERAGE A. BODILY INJURY AND PROPERTY DAMAGE
         LIABILITY

         1.      Insuring Agreement

                 a.           We will pay those sums that the insured becomes legally
                              obligated to pay as damages because of 'bodily injury' or
                               'property damage' to which this insurance applies. We will
                              have the right and duty to defend insured against any 'suit'
                              seeking those damages. However, we will have no duty to
                              defend the insured against any 'suit' seeking damages for
                              'bodily injury' or 'property damage' to which insurance does
                              not apply..   .




See, CGLCF at         1   of 17.

        2.       Exclusions

                 g.           Aircraft, Auto or Watercraft

                              'Bodily injury' or 'property damage' arising out of the
                              ownership, maintenance, use or entrustment to others of any
                              aircraft, 'auto' or watercraft owned or operated by or rented
                              or loaned to any insured. Use includes operation and
                              'loading or unloading'....




  There are several different types of coverages provided under the Policy. Although the Policy in
its entirety is attached as Exhibit "A" to the Motion for Summary Judgment of Defendants Warren
McGrath and Nancy Zihala- McGrath to Amended Complaint, the Commercial General Liability
Coverage Form ( "CGLCF "), which consists of 17 numbered pages, contain the provisions of the
Policy applicable to the resolution of the instant matter. Citations to this document will be CGLCF
at p.     of 17.
                                                 5
                                                                                 Circulated 11/24/2015 06:04 PM
                                                                                 Circulated 11/24/2015       PM




 See, Id. at 2 of 17.

        SECTION V       - DEFINITIONS.
        2.      'Auto' means a land motor vehicle, trailer or semitrailer designed for
                travel on public roads, including any attached machinery or
                equipment. But 'auto' does not include 'mobile equipment'.



        11.     'Loading or unloading' means the handling of property:

               a.       After it is moved from the place where it is accepted for
                        movement into or onto an aiircraft, watercraft or 'auto';

               b.       While   it is in   or on an aircraft, watercraft or 'auto';

               c.       While it is being moved from an aircraft, watercraft or 'auto'
                        to the place where it is finally delivered;

               but 'loading or unloading' does not include the movement of
               property by means of a mechanical device, other than a hand truck
               that is not attached to the aircraft, watercraft or 'auto'.

Id. at 14 -15 of 17.

       As noted above, the issue in the instant matter is whether the August 17,

2011 accident falls within the aforesaid "Aircraft, Auto or Watercraft" Exclusions

and correspondingly whether there is any duty to defend or indemnify by

Maryland Casualty under the Policy. The interpretation of an insurance contract

regarding the existence or non -existence of coverage is "generally performed by

the Court." General Accident Insurance Co. of America             v.   Allen, 692 A.2d 1089,

1093 (Pa. 1997). "Where a provision of a policy is ambiguous, the policy

provision is to be construed in favor of the insured and against the insurer....

Where, however, the language of the contract is clear and unambiguous, a court
                                                                                          Circulated
                                                                                          Circulated 11/24/2015
                                                                                                     11/24/2015 06:04 PM
                                                                                                                      PM




 is required to give        effect to that language." Gene         &   Harvey Builders, Inc.     v.

 Pennsylvania Manufacturers' Association Insurance Company, 512 Pa. 420, 517

 A.2d 910, 913 (1986).

              The underlying complaint fixes the parameters of an insurer's obligation

 to defend its insured." Stidham           v.   Millvale Sportsmen's Club, 618 A.2d 945

 ( Pa.Super.        1992) quoting Hartford Mutual Insurance Company                 v.   Moorhead, 578

 A.2d 492, 494 -495 (Pa. 1990). The obligation of an insurer to defend an action

 against the insured is fixed by two considerations: (1) the language of the policy

 itself and (2) the allegations in the underlying complaint. See, Gene's Restaurant,

 Inc.   v.   Nationwide Ins. Co., 548 A.2d 246 (Pa. 1988); Erie Ins. Exchange                   v.


Fidler, 808 A.2d 587 (Pa.Super. 2002); Britamco Underwriters, Inc.                        v.


Grzeskiewicz, 639 A.2d 1208 (Pa.Super. 1994). Therefore, in order to determine

whether        a   claim may potentially come within the coverage of a policy, as required

for the insurer to be obligated to defend,              a   court must first ascertain the scope of

insurance coverage and then analyze the allegations in the complaint. See,

Britamco Underwriters, Inc.         v.   Grzeskiewicz, 639 A.2d 1208 (Pa.Super. 1994).

             The duties to defend and indemnify are deemed as separate and distinct:

While the duty to defend can "be determined merely on the basis of whether the

factual allegations in a complaint potentially state a claim against the insured"

such that duty to defend thereby "arises whenever the claims asserted by the

injured party potentially come within the coverage of the policy, ... the duty to

indemnify arises only when the insured is determined to be liable for damages

within the coverage of the policy." See, Regis Ins. Co.                 v.   All American

                                                    7
                                                                              Circulated 11/24/2015 06:04 PM
                                                                              Circulated 11/24/2015       PM




 Rathskeller, Inc., 976 A.2d 1157, 1161 (Pa.Super. 2009) (internal citations

 omitted). See also, General Accident Insurance Co.           v.   Allen, 692 A.2d 1089,

 1095 (Pa. 1997). Although an insurer's duty to defend is separate from and

 broader than the insurer's duty to indemnify, both duties flow from a

 determination that the underlying complaint triggers coverage. See, General

 Accident Ins. Co. of America       v.   Allen, 547 Pa. 693, 706, 692 A.2d 1089, 1095

 (1997).

        The above -cited language from the Policy clearly provides that Maryland

 Casualty does not have      a   duty to defend or indemnify for bodily injuries that arise

 out of "use" of an "auto ". See, CGLFC at 4 of 17. "Use" includes "loading and

 unloading ", which is defined by the Policy to include, but is not limited to, "the

handling of property     ... while it is in or on an ...   'auto". See, CGLFC at 14 -15

of 17. As   a   result, the question before the Court: is whether the allegations in the

Amended Complaint in the underlying action fall within this definition.

       The Amended Complaint in the underlying action alleges that the Insured

failed to secure the chairs and tables properly when the same were loaded onto

the pickup truck. This alleged fariuru cau,ed tl le cl ratrs and tables to tali from the

pickup truck, onto the road directly into the path of Defendant Warren McGrath,

who was traveling in the opposite direction. Defendant Warren McGrath

attempted to swerve to avoid the chairs, but the rear tire of his motorcycle hit a

chair in the roadway and his motorcycle flipped. He was thrown from the

motorcycle and suffered injuries. This alleged failure to secure the chairs and

tables clearly falls within the definition of "loading and unloading ", as defined at
                                                                            Circulated 11/24/2015 06:04 PM
                                                                            Circulated 11/24/2015       PM




 Section V, Paragraph    11   of the CGLCF, i.e., the alleged negligence involves the

 handling of property (chairs and tables) while the property is in or on the auto

 (Insured's pickup truck).

        The Amended Complaint in the underlying action also alleges that the

 Insured is liable for failing to remove an obstruction (i.e., the tables and chairs,

 which fell from the Insured's pickup truck) on the roadway and /or for failing to

warn operators of vehicles on the roadway of the dangerous condition (i.e., the

fallen tables and chairs) that the Insured created. The Court must also consider

whether these allegations arise out of the "loading or unloading" of the "auto" so

as to fall within the Exclusion at issue.

       When the words "arising out of" the use of an automobile in an insurance

exclusion clause, as is found in the Policy, "it must be concluded that this clause

acts to exclude only those injuries which are proximately caused by the

automobile" (or, with respect to the specific provision of the Policy, the handling

of property while it is in or on the automobile.) See, Eichelberger    v.   Warner, 434

A.2d 747, 752 (Pa.Super. 1981). "Proximate causation is defined as a wrongful



Gerald E. Ort Trucking, Inc., 887 A.2d 1281, 1286 (Pa.Super. 2005).

       The record is clear that the substantial factor in bringing about the harm to

Defendant Warren McGrath was the Insured's allleged failure to secure the chairs

and tables properly when the same were loaded onto the pickup truck. This

alleged failure clearly was the substantial factor that caused the obstruction

which the Insured failed to remove and the dangerous condition of which the

                                            9
                                                                                   Circulated
                                                                                   Circulated 11/24/2015
                                                                                              11/24/2015 06:04
                                                                                                         06:04 PM
                                                                                                               PM




  Insured failed to warn. As a result, these allegations likewise fall within the

  exclusion provision at issue in the policy as the bodily injury is alleged to have

  arisen out of the handling of property while said property is in or on the

  automobile.2

          Accordingly, the allegations set for in the underlying Amended Complaint

 fall entirely with the Auto Exclusion in the Maryland Casually Policy, and we enter

 the following

                                         End of Decision

                                    Order on Separate Page




 2 In addition, Defendants argue that the reasonable expectation of the Insured is that the Policy

 would provide coverage of the bodily injury. However, the reasonable expectations doctrine is
 applied in very limited circumstances. Madison Construction Co. v. Harleysville Mutual Ins. Co.,
 735 A.2d 100, 109 n.8 (Pa.1999). It has only been applied to protect non -commercial insureds
 from policy terms not readily apparent and /or to protect non- commercial insureds from deception.
 See, Collister v. Nationwide Life Ins. Co., 388 A.2d 1346 (Pa. 1978) (applying doctrine to protect
 non -commercial insured from policy terms not readily apparent); Tonkovic v. State Farm Mut.
Auto. Ins. Co., 521 A.2d 920 (Pa. 1987) (applying doctrine to protect non -commercial insured
from deception). Since the Court has not found any ambiguity in the terms of the Policy and there
is no evidence of record to support any allegation of deception or even a representation by
Plaintiff or its agents, the reasonable expectation doctrine does not apply in this case.

                                                10
                                                                                               Circulated
                                                                                               Circulated 11/24/2015
                                                                                                          11/24/2015 06:04 PM
                                                                                                                           PM




 MARYLAND CASUALTY COMPANY,                                    IN THE COURT OF COMMON PLEAS
                                                                           OF LUZERNE COUNTY
                                            Plaintiff

                          vs.
                                                                             CIVIL ACTION            -   LAW
WARREN MCGRATH, NANCY ZIHALA-
                                                                                                            ó
MCGRATH, MARTIN BURRIDGE D /B /A
BURRIDGE TENT RENTALS AND                                                                                                  ó
                                                                                                                           r- -0
                                                                                                               c ,,,,_--.,T,
                                                                                                              c.s.,


MARTIN BURRIDGE, INDIVIDUALLY,

                                         Defendants

                                              ORDER
                                                        :                        No. 2013-CV-8099
                                                                                                               d23-1--._t_
                                                                                                               ----L)
                                                                                                                    c3Q.Cî
                                                                                                                      -o
                                                                                                                          '

                                                                                                                            r,
                                                                                                                           `1
         Now, this   a`         day of                           ,   2015,   it is   hereby ORDERED,

ADJUDGED AND DECREED as follows:

         (1) The Motion for Summary Judgment, filed by Defendants Warren

McGrath and Nancy Zihala- McGrath to Amended Complaint, on March 21, 2014,

is   hereby DENIED for the reasons set forth in the attached opinion.

         (2) The Cross -Motion for Summary Judgment, filed by Maryland Casualty

Company, on April 21, 2014, is hereby GRANTED for the reasons set forth in the

attached opinion.

         (3) Declaratory Judgment is hereby enterod in favor of Plaintiff Maryland

Casualty Company declaring that the allegations set forth in the underlying

Amended Complaint fall entirely with the Auto Exclusion in the Maryland

Casualty Policy, and that the applicability of this exclusion is sufficient to bar

coverage for the claim arising out of the underlying action. Plaintiff Maryland

Casualty Company, therefore, has no duty to defend or indemnify Defendants

Martin Burridge d /b /a Burridge Tent Rentals or Defendant Martin Burridge
                                                            7iiN
                                                                 ¡SW E     WON_
                                         11            s339
                                                                          MICH   Urin IITE.'       L°;   WYi           rm! if
                                                                                            Filing ID: 2006845
                                                                                 2013 -08099 -0058 Order with Rule 236

                                                                                      Luzerne County Civil Records


                                                r   L           -.
                                                            Z-- (3    <
                                                                                         1/27/201 5 1 1:44:56 AM
                                                                     Circulated
                                                                     Circulated 11/24/2015
                                                                                11/24/2015 06:04 PM
                                                                                                 PM




individually, for or against the allegations and damages set forth in the Luzerne

County action, docketed at Luzerne County Docket No, 10269 -2012.

       (4) The Prothonotary is directed to enter this Order of record, and to mail a

copy of this Order to all counsel of record pursuant to Pa.R.C.P. 236.

                                             By the Court:




Counsel:

Brigid Q. Alford, Esquire
100 Corporate Center Drive, Suite 201
Camp Hill, Pa 17011

Julia Munley, Esquire
227 Penn Avenue
Scranton, PA 18503

Daniel E. Cummings, Esquire
700 Electric Building
507 Linden Street
Scranton, PA 18503




                                        12